DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, the term “via an insulator” is unclear because it is not clear how an insulator is structured.
In re claim 1, the term “to guide for guiding” is unclear.
In re claims 1 and 6, the term “shifted in the axial direction…” is unclear because it appears that there is shifting movement but the rest of the claim does not discuss moving terminal lines. The claim will be examined as best understood. This type of language is also used in claim 6 so the rejection also applies to claim 6.
In re claim 2, the term “an axial height gradually increasing in the axial direction toward the radially inner wall portion.” is unclear because increasing in the axial direction cannot happen toward a radial direction. The two directions are perpendicular. Appropriate correction is required. The claim will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kato (US 8497618).
In re claim 1, Kato, in figures 1-9, discloses a stator comprising: a stator core (2); coils (3) of multiple phases that are wound around the stator core via an 5insulator, and including a plurality of terminal lines (7); a guide member (81) that is disposed on one side of the stator core in an axial direction, and being configured to guide for guiding the terminal lines of the coils in a circumferential direction at a position overlapping with the coils in the axial direction, wherein 10parts of the plurality of terminal lines drawn in the circumferential direction on a same end surface in the axial direction of the guide member are shifted in the axial direction and a radial direction respectively (in the same way as shown by the applicant; see figures 5-6 and 9).
In re claim 2, Kato, in figures 1-9, discloses that the guide member has a wall part protruding in the axial direction, the wall part (portion of 81 at radially inward position) is configured to prevent the terminal line drawn in the circumferential direction from moving inward in the radial direction, and to guide the terminal line in the circumferential direction, and a push-up guide portion (87) is provided on the axial end surface of the guide 20member, and has an axial height gradually increasing in the axial direction toward the radially inner wall portion (in the same way as claimed by the applicant).
In re claim 3, Kato, in figures 1-9, discloses that the guide member has an upper terminal line restricting portion (84,85, also can be seen in figures 5-9) that 25extends radially outward from the upper portion of the wall part and is configured to restrict movement of the terminal line in the axial direction.
In re claim 6, Kato, in figures 1-9, discloses that the push-up guide portion and the upper terminal line restricting portion are provided at positions shifted in the circumferential direction (as seen in figures 5-9).
In re claim 7, Kato, in figures 1-9, discloses an upper curved surface part (figures 5-6 and 9 show the terminal lines contacting a curved portion of the restricting portion that meets the claim limitation) in surface contact with the outer periphery of the terminal line is formed in the upper terminal line restricting portion.
In re claim 8, Kato, in figures 1-9, discloses a push-up curved surface part in surface contact with the outer periphery of the terminal line is formed on an upper portion of the push-up guide portion (push up guide portion 87 includes a curved surface part that meets the claim limitation, this is most clearly seen contacting the terminal line in figure 5 but also figures 6 and 9 show this limitation).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (provided that the 112 second paragraph rejections are addressed; the claims are still considered as rejected under 112).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Talpalatski/Primary Examiner, Art Unit 2837